Citation Nr: 0204943	
Decision Date: 05/23/02    Archive Date: 06/03/02

DOCKET NO.  01-06 086A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder, currently evaluated as 50 percent disabling.

2.  Entitlement to a total rating for compensation based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. W. Koennecke, Counsel



INTRODUCTION

The appellant served on active duty from August 1944 to July 
1946.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from an August 2000 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO). 

The Board is required to address the issue of entitlement to 
a total rating for compensation based on individual 
unemployability when it is reasonably raised by the record 
before the Board on a claim for an increased disability 
rating.  Caffrey v. Brown, 6 Vet. App. 377, 382 (1994).  The 
Board has jurisdiction to address this issue as part of the 
claim for an increased disability rating if the total rating 
for compensation based on individual unemployability claim is 
based solely upon the disability which is the subject of the 
increased rating claim on appeal, such as is the case here.  
See VAOPGCPREC 6-96.  Although the RO did not certify this 
issue on appeal, it was considered in the rating decision on 
appeal and the appellant has repeatedly raised his claim of 
entitlement.


FINDINGS OF FACT

1.  Post-traumatic stress disorder is currently manifested by 
no more than occupational and social impairment evidenced by 
chronic sleep impairment, depressed mood, nightmares, and 
difficulty in establishing and maintaining effective work and 
social relationships.

2.  The appellant's sole service-connected disability, post-
traumatic stress disorder rated as 50 percent disabling, does 
not render him unable to follow a substantially gainful 
occupation. 



CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder is no more than 50 percent 
disabling.  38 U.S.C.A. § 1155, 5107(b) (West 1991); 
38 C.F.R. Part 4, § 4.130, Diagnostic Code 9411 (2001).

2.  The criteria for a total schedular rating for 
compensation purposes based on the inability to secure or 
follow a substantially gainful occupation have not been met.  
38 U.S.C.A. §§ 5107, 7104 (West 1991); 38 C.F.R. § 4.16 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for post-traumatic stress disorder was 
granted in an April 1999 rating decision and a 30 percent 
evaluation was assigned.  This appeal stems from an August 
2000 rating decision that increased the evaluation to 50 
percent from May 19, 1999 and denied a total rating for 
compensation based on individual unemployability.  The 
appellant contends that a total evaluation is warranted.  In 
his VA Form-9 submitted in July 2001, the appellant contended 
that he had to stop working in 1973 because of his inability 
to get along with people.  He was divorced from his wife 
because of his inability to get along with people and his 
nightmares.  He lived alone and suffered every day of his 
life.

There was a significant change in the law during the pendency 
of this appeal with the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5100 et. seq.  (West Supp. 2001).  In this case, even 
though the RO did not have the benefit of the explicit 
provisions of the VCAA, at the time the claim was filed, VA's 
duties have been fulfilled for the following reasons.  

The duty to notify the appellant and his representative of 
any information and evidence needed to substantiate and 
complete a claim has been met.  38 U.S.C.A. §§ 5102, 5103A 
(West Supp. 2001); 66 Fed. Reg. 45620-45630 (August 29, 2001) 
(to be codified at 38 C.F.R. § 3.159(b)).  By virtue of the 
rating decision, and the Statement of the Case issued during 
the pendency of this appeal, the appellant and his 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the claim 
for an increased rating.  In May 2001, the RO called the 
appellant and explained his rights under the VCAA and then 
issued a follow-up letter that explained his rights.  VA has 
no outstanding duty to inform the appellant that any 
additional information or evidence is needed. 

The duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim has been met.  38 
U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45620-45632 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  
The RO made reasonable efforts to obtain relevant records 
adequately identified by the appellant, in fact, it appears 
that all evidence identified by the appellant relative to 
this claim has been obtained and associated with the claims 
folder.  The appellant identified treatment at the VA Medical 
Center and this evidence was either submitted by the 
appellant or obtained by the RO.  The appellant has not 
referenced any unobtained evidence that might aid in 
substantiating the claim or that might be pertinent to the 
bases of the denial of the claim.  A hearing before the Board 
was scheduled at the appellant's request but he did not 
appear due to illness and did not request that the hearing be 
rescheduled.

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45620-45632 (August 29, 2001) (to 
be codified at 38 C.F.R. § 3.159(c)(4)).  The appellant was 
afforded VA examinations in August 1999, August 2000, and 
January 2001 that specifically addressed the issue of the 
severity of service-connected post-traumatic stress disorder.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(Remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2001).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2001); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.  Lay 
testimony is competent only when it regards the readily 
observable features or symptoms of injury or illness.  Layno 
v. Brown, 6 Vet. App. 465, 469-70 (1994).  The appellant is 
competent to state that his condition is worse.  However, the 
training and experience of the medical personnel makes their 
findings more probative as to the extent of the disability.  
The Board generally assigns more probative value to the 
objective observations of trained medical personnel when 
compared to the subjective reports of interested parties. 

VA Medical Center records dated in August 1999 documented the 
appellant's complaint that he still could not sleep well.  On 
mental status examination, he was neatly dressed.  He was 
hyperalert, jumpy, and anxious.  His speech was rapid and 
rambling.  He was inattentive and easily distracted.  He 
reported auditory hallucinations but denied visual 
hallucinations or grandiose ideas.  He denied suicidal or 
homicidal ideation.  His responses were coherent and relevant 
and he was able to comprehend and follow direction.  His 
Global Assessment of Functioning score was 50.  He was seen 
again in September 1999 with continued complaints of sleep 
problems.  His Global Assessment of Functioning score was 55.  
His speech was clear and organized when he was seen in 
October 1999.  His Global Assessment of Functioning score was 
50 and he was to return to the clinic in two months.  He 
returned in November 1999 for medication to help him sleep 
better.  He had trouble falling asleep.  He reported that he 
slept about 6 hours a night, sometimes 8 hours.  In December 
1999 his sleep was sometimes okay and sometimes not.  He 
denied hallucinations.  His speech was clear and coherent, 
and he was alert and oriented in all 4 spheres.  

In January 2000 records, he indicated that he took care of 
his garden and watched television.  He went to church twice a 
week.  He had a few friends and visited with them at least 
once a week.  He drove and shopped for his own groceries.  By 
June 2000, the appellant reported that he was doing better.  
He still had nightmares, although they occurred much less.  
At times, he felt nervous and his speech was not always 
clear.

A VA examination was conducted in August 2000.  The appellant 
reported that he was currently in receipt of a 30 percent 
evaluation for post-traumatic stress disorder but was trying 
to get it changed to 100 percent.  He reported recurrent 
intrusive thoughts and nightmares about his war experiences.  
He heard voices coming from his carport, smelled cigarette 
smoke, and thought bugs were crawling on him.  He reported 
severe shakes that shook the whole bed.  He complained of 
being nervous and shaking when he drove and someone cut in 
front of him.  He reported difficulty getting along with 
others and preferred to isolate himself at home.  He admitted 
to early and middle insomnia.  His appetite was fair.  His 
energy and libido were decreased.  His concentration was 
poor.  He denied any diurnal variation to his mood or 
symptoms.  He reported that his depression was fairly 
constant.  He isolated himself, was anergic and anhedonic and 
felt unliked and unloved.  He was irritable and short-
tempered.  He had significant anxiety that sometimes led to 
actual panic attacks.  He reported that these episodes 
occurred daily.  He was bothered by checking behaviors.  He 
was being seen in the VA Medical Center clinic every three 
months.  He had been married for 28 years before his divorce.  
He was not in a current relationship.  He owned his own 
company but stated that he had to sell it because he could 
not get along with his employees.  He retired in 1973.  His 
family comprised his network of support.  He lived alone in 
his own home.  He reported that he interacted with others but 
was usually loud, verbally abusive or inappropriate.  He 
could follow simple instructions if assisted.  He reported 
that he often lost things but noticed that they were missing.  
He paid his own bills but was often late or made errors.  On 
mental status examination, he was appropriately groomed and 
attired.  He was alert and cooperative but his kinesis was 
tight.  He responded in a clear, coherent, and directed 
manner but he spoke with a slight speech impediment.  His 
affect was constricted, his mood depressed and lonely.  He 
denied suicidal or homicidal ideation or intent.  He admitted 
to auditory, visual, olfactory, and tactile hallucinations.  
He admitted to paranoid ideation but denied thought 
broadcasting or thought insertion.  His thought processes 
were ordered and he was oriented in all 4 spheres.  His 
remote memory was intact and his attention was good.  Object 
identification was correct and he could easily perform a 3-
step sequential task.  Judgment was grossly intact but 
abstraction skills were poor.  Post-traumatic stress disorder 
was diagnosed and his Global Assessment of Functioning score 
was 45.

A VA examination was conducted in January 2001.  He reported 
intrusive memories, nightmares and anxiety when he was 
exposed to parts of trauma or remembering trauma.  He avoided 
thinking and feeling about the war.  He avoided activities 
and situations that reminded him of war.  He had decreased 
activities of daily living and he felt detached and separated 
from others.  He had trouble falling and staying asleep.  He 
reported irritability, anger, hypervigilance, and an 
exaggerated startle response.  He reported the following 
symptoms of depression: a depressed mood; crying spells; 
insomnia; decreased energy; making negative comments about 
himself; and feeling guilty.  He reported no inpatient 
psychiatric history.  He had been receiving his outpatient 
treatment through the VA Medical Center.  He had a history of 
heavy use of alcohol but had been sober since 1970.  He had 
been divorced since 1981 and had four children, who were all 
grown.  He lived alone and denied any social impairment from 
the symptoms associated with his post-traumatic stress 
disorder or depression.  He had no history of arrests or 
incarcerations.  On mental status examination, he was well 
groomed.  He was pleasant and cooperative during the 
examination.  There was no evidence of inappropriate 
behavior, impaired impulse control, inability to maintain the 
activities of daily living, obsessive or ritualistic behavior 
or panic attacks.  He maintained good eye contact during the 
examination.  His speech was normal with respect to rate, 
volume and articulation.  He reported his mood and fair but 
his affect was euthymic.  His thought processes were goal 
directed and coherent.  He reported occasional ideas of 
reference and hallucinations.  He denied any delusions.  He 
denied suicidal or homicidal ideation.  On cognitive testing, 
he was cognitively intact in the following spheres: 
orientation, calculation, recall memory, recent memory, 
remote memory, fund of knowledge, judgment and insight.  His 
ability to concentrate was somewhat decreased.  His 
abstraction ability was decreased.  Post-traumatic stress 
disorder was diagnosed and his Global Assessment of 
Functioning score was 60, which was said to evidence some 
moderate symptoms or moderate difficulty in functioning.

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Post-traumatic stress disorder.

The appellant has been rated under the schedule for rating 
mental disorders.  The criteria are as follows; 38 C.F.R. 
§ 4.130; Diagnostic Code 9411 (2001):

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name - 100 percent 
disabling.

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships - 70 
percent disabling.

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships - 50 percent disabling.

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) - 30 
percent disabling.

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication - 10 
percent disabling.

A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational and social functioning or to 
require continuous medication - 0 percent 
disabling.

The preponderance of the evidence is against the veteran's 
claim for an increased rating in the absence of competent 
evidence that demonstrates that his disability more nearly 
approximates the criteria for the higher rating.  His current 
occupational and social impairment is contemplated within the 
current evaluation.  Suicidal ideation has been repeatedly 
denied.  He has not demonstrated or reported obsessional 
rituals which interfere with routine activities.  There was 
some evidence of checking behavior, however this has not been 
shown to interfere with his routine activities as the 
appellant is able to live alone and perform his activities of 
daily living.  His speech was not illogical, obscure, or 
irrelevant when he was being interviewed by compensation and 
pension examiners or by treatment providers.  Although he has 
described near-continuous depression, it has not affected his 
ability to function independently as he continues to live 
alone and arrives at his appointments appropriately groomed 
and dressed.  The appellant has described impaired impulse 
control such as irritability, but this was not shown in 
either the compensation and pension examinations or in 
regular treatment records.  There is no record of periods of 
violence or any problems with the law.  Spatial 
disorientation was not found.  He did not neglect his 
personal appearance and hygiene, but was regularly well-
groomed when he was examined.  The appellant reported 
difficulty in adapting to work and an inability to establish 
and maintain effective relationships, however, he apparently 
still had some degree of a family support system in place and 
had friends.  The symptomatology as reported by the appellant 
does not rise to the level that would support the grant of a 
higher evaluation, and we accord the objective observations 
by multiple examiners a higher degree of probative value in 
our consideration of his claim.  In light of the objective 
findings by these examiners that the appellant does not 
experience most of the criteria for the higher evaluation, we 
hold that the preponderance of the evidence is against the 
claim and there is no doubt to be resolved. 

The Board's conclusion is further supported by the Global 
Assessment of Functioning scores reported during this appeal 
period, which ranged between 45-60.  Although the Global 
Assessment of Functioning score does not fit neatly into the 
rating criteria, the Global Assessment of Functioning score 
is also evidence.  Carpenter v. Brown, 8 Vet. App. 240 
(1995).  Global Assessment of Functioning score is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 
(4th ed. 1994).  Global Assessment of Functioning scores in 
the reported range are defined as moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers) to serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  More 
of the appellant's scores were reported in the moderate 
range, thereby supporting the assignment of the current 50 
percent evaluation which is indicative of a moderate 
disability.  We note that the Court affirmed the Board's 
decision to deny an evaluation higher than 50 percent in 
Carpenter, wherein the facts involved an appellant service 
connected for a psychiatric disability with a Global 
Assessment of Functioning score of 55-60.


Total rating for compensation based on individual 
unemployability.

Total disability ratings for compensation purposes based on 
individual unemployability may be assigned where the combined 
schedular rating for the veteran's service-connected 
disabilities is less than 100 percent and when it is found 
that such disorders are sufficient to render the veteran 
unemployable.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 
3.340, 3.341, 4.16, (2001).  If there is only one such 
service-connected disability, it must be ratable at 60 
percent or more, and if there are two or more service-
connected disabilities, at least one must be rated at 40 
percent or more with a combined rating of 70 percent or more.  
It is further provided that the existence or degree of 
nonservice-connected disabilities, or previous 
unemployability or age will be disregarded when the 
percentages referred to above are met.  38 C.F.R. §§ 4.16(a), 
4.19 (2001), Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).

In turning to the facts of the instant appeal, the Board 
notes that service connection is in effect for post-traumatic 
stress disorder with an assigned disability evaluation of 50 
percent.  Thus, the appellant does not meet the schedular 
criteria for a total rating for compensation based on 
individual unemployability.

Consideration has also been given to the potential 
application of the extraschedular evaluation provisions of 38 
C.F.R. § 4.16(b) as the appellant fails to meet the 
percentage standards outlined above yet has asserted that he 
is unemployable by reason of his service-connected 
disability.  The Board finds that the RO was not in error 
when it did not submit the appellant's case to the Director 
of the Compensation and Pension Service for extra-schedular 
consideration as the Board does not find that he is 
unemployable as a result of his service-connected disability. 

In determining whether appellant is entitled to a total 
disability rating based upon individual unemployability, 
neither appellant's non-service-connected disabilities nor 
his advancing age may be considered.  The sole fact that a 
claimant is unemployed is not enough.  Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993).

According to the evidence of record, the appellant is 77 
years old and unemployed.  He had been self-employed in the 
pulpwood business from 1948 to 1973.  He had last worked 
full-time in 1973.  On VA examination in May 1979, he stated 
that he was nervous and was supporting himself on the real 
estate he owned.  He helped friends in construction on an 
irregular basis.  He listed his present complaint as back 
pain when he worked and stated that his doctor had asked him 
not to work any more.  He had dizzy spells and fainting 
spells.  He withdrew his application for vocational 
rehabilitation in August 1999 because he indicated that he 
did not want to give up any of his benefits by returning to 
full time employment.  In a January 2000 treatment note, he 
indicated that had retired early because he was too hateful 
and could not get anyone to work for him.  He had dropped out 
of school in the seventh grade.

Essentially, the appellant contends that he is unemployable 
due to his service- connected post-traumatic stress disorder 
because the symptomatology includes irritability and behavior 
that made it impossible to run his business any more.  The 
medical evidence failed to objectively document the degree of 
irritability as described by the appellant.  Nor has any 
competent medical examiner as far back as 1979 concluded that 
the appellant is unemployable due to post-traumatic stress 
disorder.  Rather, the multiple Global Assessment of 
Functioning scores were reported in the moderate range, 
indicative of only moderate difficulty in occupational 
functioning, not unemployability.  As noted above, no more 
than a 50 percent disability rating is warranted for his 
post-traumatic stress disorder.  So while his post-traumatic 
stress disorder symptomatology certainly impacts his dealings 
with others, as recognized by the current disability rating, 
there is no competent evidence that is causes 
unemployability.  Furthermore, there is no evidence of 
frequent hospitalizations, rather, the appellant has never 
been hospitalized for post-traumatic stress disorder and does 
not require outpatient treatment more than monthly.

Other than the appellant's contentions, there is no evidence 
which shows that he is unemployable due to his service-
connected post-traumatic stress disorder.  In light of the 
probative value of the objective conclusions of multiple 
examiners that post-traumatic stress disorder results in only 
moderate occupational impairment, and in light of the fact 
that there is no competent evidence which finds that the 
appellant is unemployable due to his service-connected post-
traumatic stress disorder, the Board finds that a 
preponderance of the evidence is against the claim for a 
total rating for compensation based on individual 
unemployability. 

As the undersigned concludes that the weight of the evidence 
is against the appellant's claim to a total rating for 
compensation purposes based upon individual unemployability, 
the evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required pursuant to the provisions of 38 U.S.C.A. § 5107(b) 
(West 1991).  Accordingly, a total rating based on individual 
unemployability due to the appellant's service-connected 
post-traumatic stress disorder is denied. 



ORDER

An increased rating for post-traumatic stress disorder is 
denied.  A total rating for compensation based on individual 
unemployability is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

